UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2284



DWAINE RASNAKE,

                                                          Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
YOGI MINING COMPANY,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(00-735-BLA)


Submitted:   March 14, 2002                 Decided:   March 21, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dwaine Rasnake, Petitioner Pro Se. Patricia May Nece, Barry H.
Joyner, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.;
Michael Francis Blair, PENN, STUART & ESKRIDGE, Abingdon, Virginia,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dwaine Rasnake seeks review of the Benefits Review Board’s

decision and orders affirming the administrative law judge’s dis-

missal of his claim for black lung benefits filed pursuant to 30

U.S.C.A. §§ 901-945 (West 1986 & Supp. 2001), and denying recon-

sideration.   Our review of the record discloses that the Board’s

decision is based upon substantial evidence and is without revers-

ible error.   Accordingly, we affirm on the reasoning of the Board.

See Rasnake v. Director, Office of Workers’ Compensation Prog., No.

00-735-BLA (BRB Apr. 19, 2001; Sep. 25, 2001).    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2